Citation Nr: 1549727	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  11-15 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant in this case, had service from January 1966 to November 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 decision of the Regional Office (RO) in Pittsburgh, Pennsylvania.


FINDINGS OF FACT

1.  The Veteran served aboard the USS Mackenzie in February 1969, which operated in the inland Ganh Rai Bay area North of Vung Tau during this time.

2.  The Veteran was likely exposed to herbicides during service.

3.  The Veteran has been diagnosed with ischemic heart disease, which is present to a compensable degree.


CONCLUSION OF LAW

The criteria for service connection for ischemic heart disease have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service Connection for Ischemic Heart Disease

The Veteran seeks service connection for ischemic heart disease, to include as due to herbicide exposure.  He alleges that while stationed aboard the USS George K. Mackenzie in February 1969, his ship was anchored to a pier in Vung Tau.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Additionally, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including ischemic heart disease (which includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), shall be service-connected even though there is no record of such disease during service.  38 C.F.R. § 3.309(e).  Some of the diseases listed at 38 C.F.R. § 3.309(e), including ischemic heart disease, shall have become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Ischemic heart disease is not a disability capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  However, a lay person is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  See 38 C.F.R. § 3.159(a)(2).

The evidence of record contains ship deck logs for the period that the Veteran was stationed aboard the USS George K. Mackenzie.  Pursuant to Gray v. McDonald, No. 13-3339 (U.S. Vet. App. Apr. 23, 2015), 2015 WL 1801450, and in accordance with VA Adjudication Procedures M21-1MR, Part IV, Subpart ii and 38 U.S.C.A. § 1116 , the presumption of herbicide exposure is afforded to certain ships that operated temporarily on Vietnam's inland waterways.  This includes large ocean-going ships that operated primarily on Vietnam's offshore waters for gunfire support of ground operations and interdiction of enemy vessels travelling along coastal waters.  It also includes ships supplying and supporting these operations.  Examples of such vessels include destroyers, cruisers, and cargo ships.  Ships in this category entered Vietnam's inland waterways temporarily as part of their gunfire, interdiction, or support missions.  All Veterans who served aboard these vessels at the time of entry into Vietnam's inland waterways are eligible for the presumption of Agent Orange exposure.  Deck logs confirm that the USS George K. Mackenzie operated in the inland Ganh Rai Bay area North of Vung Tau during February 1969.  Accordingly, the Veteran is afforded the presumption of herbicide exposure because the USS George K. Mackenzie operated at least temporarily in Vietnam's inland waterways during his time aboard this ship.  

The Veteran's reports are consistent with the information contained in his service personnel records, and they are generally consistent with the evidence of record.  Therefore, the Board finds credible the Veteran's reports of herbicide exposure in Vietnam and his presence in those areas.  At the very least, the evidence is in relative equipoise as to whether the Veteran was exposed to herbicides in service.  Resolving reasonable doubt in his favor, the Board concludes that such exposure has been demonstrated.  38 U.S.C.A. § 5107(b).

Private treatment records from July 2010 show that the Veteran suffered an acute myocardial infarction in August 2007.  The physician also noted that the Veteran "continues to need medical attention for his Ischemic Heart Disease."  

VA treatment records, including a December 2009 progress note, indicate that the Veteran has a diagnosis for coronary artery disease, and has a history of medication use for his coronary artery disease.  Thus, the coronary artery disease was manifested to a degree of 10 percent or more since service.  See 38 C.F.R. §§ 4.104, DC 7005.

As the Veteran has coronary artery disease that was manifested to a degree of 10 percent or more since service and he was exposed to herbicides in service, service connection for the currently diagnosed coronary artery disease is granted on a presumptive basis.  38 U.S.C.A. §§ 1110, 1116; 38 C.F.R. §§ 3.303, 3.307, 3.309(e).  (Although the chemical make-up of the herbicides to which the Veteran was exposed has not been proven, the Board finds that it is likely that the herbicides were of the kind that qualifies for the presumption.)

Duties to Notify and Assist

VA has duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  The Board is granting, in full, the benefit sought on appeal and thus VA has no further duty to notify or assist.


ORDER

Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure is granted.



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


